Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
 	This action is responsive to the Amendment filed on 08/08/2022.  Claims 1, 6, 11 , 14-16, 19 and 22 are amended.  Claims 1-9, 11-16, 18-19, and 22-24 are pending in the case.  

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 11-16, 18-19, and 22-24 have been considered and are persuasive in part.  Previous rejection is withdrawn.  A new reference is used and the current arguments do not apply to the newly cited reference that renders the claims obvious.
		

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, 6, 14, 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeGrazia (US 20090217177 A1) in view of Chawla et al (US 20100131868 A1).
	Referring to claim 1, DeGrazia discloses a digital collaborative whiteboarding processor-implemented method, comprising: 
 	storing a whiteboard database including a shared digital whiteboard on a server (shared content via server in Fig. 1 and [0021]-[0024] of DeGrazia, where the data associated with the whiteboard is stored and accessed via memory and processors), wherein the digital whiteboard includes whiteboard content comprising a plurality of objects having locations in the digital whiteboard, (Figs. 1 and 3 and [0026]-[0029] of DeGrazia, storing a digital whiteboard 22 where the whiteboard 22 includes whiteboard content with a plurality of objects 60a-60c having locations of where each of the objects are in the whiteboard 22)
establishing a digital whiteboarding session between first and second client devices and the server;
 	communicating with the first and second client devices to provide access to the shared digital whiteboard stored on the server in the established digital whiteboarding session (Figs. 1 and 3 and [0026]-[0029] of DeGrazia, each of the content is from different remove user/workspaces, and the remote workspaces communicate with the whiteboard 22 via network connection) 
receiving, at the server and from the first client device, position coordinates ([0027] of DeGrazia and [0031] objects 60a-60c of FIG 3 are tiles, where any given tile [0026] identifies data displayed on the screen and selected for sharing by the local user with one or more remote users and the user can drag the tile across the screen and the location of the tile may be specified by two vertices of a rectangle, each vertex represented by an (x, y) pair of pixel values relative to the display screen 18) identifying a first area in the digital whiteboard for the first client; and receiving, at the server and from the second client device, position coordinates identifying a different second area in the digital whiteboard for the second client, the first area and the different second area being at least partially non-overlapping in the digital whiteboard, the first and second areas being non-overlapping areas in the digital whiteboard; (Figs. 3-4 and [0024]-[0029] of DeGrazia, where user B’s shared document such as “program code” is shared in the shared whiteboard in a first area 60b and user A’s shared` document such as “Email” is shared in the shared whiteboard in a second area 60a, on a shared area/whiteboard 22, where first area 60b associated with the first user is non-overlapping area with the second area 60a associated with the second user.  Further, [0031] of DeGrazia, the workspace utilizes a best-fit algorithm which adjusts the scale and position of each tile so that they all fit within the workspace window. The tiles are rendered in stand-alone popup application windows that can be positioned and managed individually; [0032] of DeGrazia, a remote user also has view of workspace 22, but shared tiles may be arranged differently.  Further, Figs. 1 and 3 and [0026]-[0029] of DeGrazia, the objects, e.g., 60a for user A having location in the digital whiteboard 22 being independent from displayed content, such as the unshared portion of “schematic” 66 that is on user A’s computer, which is external to a display of the whiteboard content 22 during a collaborative sharing session between user A and the other users);
Even though DeGrazia displaying first area and second area of specific users’ sharing portion on the shared whiteboard, (Figs. 3-4 and [0024]-[0029] of DeGrazia, where user B’s shared document such as “program code” is shared in the shared whiteboard in a first area 60b and user A’s shared` document such as “Email” is shared in the shared whiteboard in a second area 60a, on a shared area/whiteboard 22, where first area 60b associated with the first user is non-overlapping area with the second area 60a associated with the second user.  Further, [0031] of DeGrazia, the workspace utilizes a best-fit algorithm which adjusts the scale and position of each tile so that they all fit within the workspace window. The tiles are rendered in stand-alone popup application windows that can be positioned and managed individually; [0032] of DeGrazia, a remote user also has view of workspace 22, but shared tiles may be arranged differently), But DeGrazia does not specifically discloses providing, during the digital whiteboarding session between the first and second client devices, only objects having locations with the first area of the digital whiteboard for display on a display of the first client device without providing objects having locations outside the first area for display on the first client device and, at the same time, providing only objects having locations within the second area of the digital whiteboard for display on a display of the second client device without providing objects having locations outside the second area for display on the second client device. 
	However, Chawla discloses DeGrazia does not specifically disclose “so that the objects having the locations within the different second area of the digital whiteboard are provided for simultaneous display on the display of the second client device while no objects having the locations within the first area of the digital whiteboard are provided for display on the display of the second client device”.
	However, Chawla discloses so that the objects having the locations within the different second area of the digital whiteboard are provided for simultaneous display on the display of the second client device while no objects having the locations within the first area of the digital whiteboard are provided for display on the display of the second client device (as shown in Figs. 7A-8 and [0077]-[0089] of Chawla, where the shared application can have certain areas that is only shared and viewable by a specific viewer device without seeing what other people can see, hence the first and second views can see different areas of the shared application window, for example, the presenter can drag an outlined area 780 and choose to hid that area of 780a from a user where the user can not see that area 780a but other application windows, such as image 710a on their device, and other users might be able to see 780a because the presenter did not choose to hid that area from other users.)
DeGrazia and Chawla are analogous art because both references concern collaboration content sharing platform.  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify DeGrazia’s allowing user to see the portion of the content the user chooses to share with sharing object that is viewable only for that portion of the object as taught by Chawla because doing so to control and protect information the presenter/administrator does not or want to share with a particular viewer by allow the presenter/administrator to hid or unhid portion of the display window.
 	
Referring to claim 3, DeGrazia in view of Chawla disclose the method of claim 1, including: 
 	receiving user whiteboard input from a plurality of client devices with access to the digital whiteboard during the digital whiteboarding session, ([0043] of DeGrazia, where the individual workspace can be updated and the updated contend is shared in the whiteboard) 
 	parsing the user whiteboard input to determine user instructions from the first client device in the plurality of client devices, wherein the user instruction is a digital whiteboard content modification instruction; ([0044] of current specification recites “For example, the request may include a plurality of client viewport modification instructions (e.g., convert viewport from rectangular shape to circular shape, modify the zoom level of the viewport, modify the aspect ratio of the viewport, modify the position of the viewport, etc.).  Here [0031] of DeGrazia, where the remote users can move or resize their share workspace within the whiteboard 22 based on the user’s input to the share workspace within the whiteboard, e.g., drag and drop re-sizing of a window)
 	generating updated digital whiteboard content according to the digital whiteboard content modification instruction, wherein the updated digital whiteboard content has a location in the digital whiteboard; ([0031] of DeGrazia, where the remote users can move or resize their share workspace within the whiteboard 22 based on the user’s input to the share workspace within the whiteboard, e.g., drag and drop re-sizing of a window and it is updated within the whiteboard 22) and 
 	for the digital whiteboard content modification instruction, for a third client device in the plurality of client devices different than the first and second client devices having position coordinates [0027] of DeGrazia and [0031] objects 60a-60c of FIG 3 are tiles, where any given tile [0026] identifies data displayed on the screen and selected for sharing by the local user with one or more remote users and the user can drag the tile across the screen and the location of the tile may be specified by two vertices of a rectangle, each vertex represented by an (x, y) pair of pixel values relative to the display screen 18.  Also as shown in Fig. 6 and [0038] of DeGrazia, area associated with tile 20 of the X and Y coordinate is shown in share whiteboard as display area 76a and it is different size as area 76c depending on each user’s selection at their own location area and the selection of the size of the tile is reflected on the digital whiteboard) for a third area in the digital whiteboard. ([0031] objects 60a-60c of FIG 3 are tiles, where any given tile [0026] identifies data displayed on the screen and selected for sharing by the local user with one or more remote users and [0031] the workspace utilizes a best-fit algorithm which adjusts the scale and position of each tile so that they all fit within the workspace window. The tiles are rendered in stand-alone popup application windows that can be positioned and managed individually; [0032] a remote user also has view of workspace 22, but shared tiles may be arranged differently.  Hence, on the first client’s device, once the item has been shared on the shared digital whiteboard, the first user can see what is being shared and hence that content objects within the first area is delivered from shared whiteboard to the first client device, and same thing for the second client device and same thing for the third client device) and in which the location of some of the updated digital whiteboard content is within the third area, displaying said some of the updated digital whiteboard content at the third client device. (abstract of Beard, guest monitor is updated automatically once the viewport of the directed to the particular sharing position)
 	Referring to claim 5, DeGrazia in view of Chawla disclose the method of claim 3, including delivering the updated digital whiteboard content to the second client device. (abstract of Beard, guest monitor is updated automatically once the viewport of the directed to the particular sharing position)

	Referring to claim 6, DeGrazia discloses a digital collaborative whiteboarding processor-implemented method, comprising: 
 	storing a whiteboard database including a shared digital whiteboard on a server (shared content via server in Fig. 1 and [0021]-[0024] of DeGrazia, where the data associated with the whiteboard is stored and accessed via memory and processors), wherein the digital whiteboard includes whiteboard content comprising a plurality of objects having locations in the digital whiteboard; (Figs. 1 and 3 and [0026]-[0029] of DeGrazia, storing a digital whiteboard 22 where the whiteboard 22 includes whiteboard content with a plurality of objects 60a-60c having locations of where each of the objects are in the whiteboard 22)
	establishing a digital whiteboarding session between first and second client devices and the server;
 	communicating with the first and second client devices for access to the shared digital whiteboard stored on the server in the established digital whiteboarding session; (Figs. 1 and 3 and [0026]-[0029] of DeGrazia, each of the content is from different remove user/workspaces, and the remote workspaces communicate with the whiteboard 22 via network connection) and 
receiving, at the server, user whiteboard input from the first and second client devices during the digital whiteboarding session, the user whiteboard input received at the server and from the first client device identifying position coordinates of a first area in the digital whiteboard, ([0027] of DeGrazia and [0031] objects 60a-60c of FIG 3 are tiles, where any given tile [0026] identifies data displayed on the screen and selected for sharing by the local user with one or more remote users and the user can drag the tile across the screen and the location of the tile may be specified by two vertices of a rectangle, each vertex represented by an (x, y) pair of pixel values relative to the display screen 18.  Further, [0031] of DeGrazia, where the remote users can move or resize their share workspace within the whiteboard 22 based on the user’s input to the share workspace within the whiteboard, e.g., drag and drop re-sizing of any of the window/workspaces, independent of other client/user workspaces/devices and it is updated within the whiteboard 22, e.g., user can move/resize window 60b and that is independent of other devices such as 60a, 60c and all 3 client devices do not overlap each other) and the user whiteboard input received at the server and from the second client device identifying position coordinates of a different second area in the digital whiteboard, the first and the different second area being at least partially non-overlapping areas in the digital whiteboard; ([0026] of DeGrazia, receiving user A’s moving of the tile 20 on “email” and sharing the portion of “email” the user whiteboard input from the first client device identifying position coordinates of a first area in the digital whiteboard, and the user whiteboard input from the second client device identifying position coordinates of a different second non-overlapping area in the digital whiteboard; Further, Figs. 1 and 3 and [0026]-[0029] of DeGrazia, the objects, e.g., 60a for user A having location in the digital whiteboard 22 being independent from displayed content, such as the unshared portion of “schematic” 66 that is on user A’s computer, which is external to a display of the whiteboard content 22 during a collaborative sharing session between user A and the other users.  Figs. 3-4 and [0024]-[0029] of DeGrazia, where user B’s shared document such as “program code” is shared in the shared whiteboard in a first area 60b and user A’s shared document such as “Email” is shared in the shared whiteboard in a second area 60a, on a shared area/whiteboard 22.  Further, [0031] objects 60a-60c of FIG 3 are tiles, where any given tile [0026] identifies data displayed on the screen and selected for sharing by the local user with one or more remote users and [0031] the workspace utilizes a best-fit algorithm which adjusts the scale and position of each tile so that they all fit within the workspace window. The tiles are rendered in stand-alone popup application windows that can be positioned and managed individually; [0032] a remote user also has view of workspace 22, but shared tiles may be arranged differently.  Hence, on the first client’s device, once the item has been shared on the shared digital whiteboard, the first user can see what is being shared and hence that content objects within the first area is delivered from shared whiteboard to the first client device, and same thing for the second client device)
	DeGrazia does not specifically disclose “delivering to the first client device, during the digital whiteboarding session, only content objects having locations within the first area of the digital whiteboard for display on a display of the first client device and delivering to the second client device, during the digital whiteboarding session, only content objects having locations within the different second area of the digital whiteboard on a display of the second client device.”
 	However, Chawla discloses delivering to the first client device, during the digital whiteboarding session, only content objects having locations within the first area of the digital whiteboard for display on a display of the first client device and delivering to the second client device, during the digital whiteboarding session, only content objects having locations within the different second area of the digital whiteboard on a display of the second client device (as shown in Figs. 7A-8 and [0077]-[0089] of Chawla, where the shared application can have certain areas that is only shared and viewable by a specific viewer device without seeing what other people can see, hence the first and second views can see different areas of the shared application window, for example, the presenter can drag an outlined area 780 and choose to hid that area of 780a from a user where the user can not see that area 780a but other application windows, such as image 710a on their device, and other users might be able to see 780a because the presenter did not choose to hid that area from other users.)
DeGrazia and Chawla are analogous art because both references concern collaboration content sharing platform.  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify DeGrazia’s allowing user to see the portion of the content the user chooses to share with sharing object that is viewable only for that portion of the object as taught by Chawla because doing so to control and protect information the presenter/administrator does not or want to share with a particular viewer by allow the presenter/administrator to hid or unhid portion of the display window.

 	Referring to claim 14, DeGrazia discloses a digital collaborative whiteboarding server, comprising: 
	a processor; and
	a memory disposed in communication with the processor and storing processor-executable instructions to:
 	storing a whiteboard database including a shared digital whiteboard (shared content via server in Fig. 1 and [0021]-[0024] of DeGrazia, where the data associated with the whiteboard is stored and accessed via memory and processors), wherein the digital whiteboard includes whiteboard content comprising a plurality of objects having locations in the digital whiteboard; (Figs. 1 and 3 and [0026]-[0029] of DeGrazia, storing a digital whiteboard 22 where the whiteboard 22 includes whiteboard content with a plurality of objects 60a-60c having locations of where each of the objects are in the whiteboard 22)
	establish a digital whiteboarding session between the server and first and second client devices; 
 	communicating with the first and second client devices to provide access to the shared digital whiteboard stored on the server in the established digital whiteboarding session; (Figs. 1 and 3 and [0026]-[0029] of DeGrazia, each of the content is from different remove user/workspaces, and the remote workspaces communicate with the whiteboard 22 via network connection) and 
receiving user whiteboard input from the first and second client devices during the digital whiteboarding session, the user whiteboard input received from the first client device identifying position coordinates of a first area in the digital whiteboard, ([0027] of DeGrazia and [0031] objects 60a-60c of FIG 3 are tiles, where any given tile [0026] identifies data displayed on the screen and selected for sharing by the local user with one or more remote users and the user can drag the tile across the screen and the location of the tile may be specified by two vertices of a rectangle, each vertex represented by an (x, y) pair of pixel values relative to the display screen 18.  Further, [0031] of DeGrazia, where the remote users can move or resize their share workspace within the whiteboard 22 based on the user’s input to the share workspace within the whiteboard, e.g., drag and drop re-sizing of any of the window/workspaces, independent of other client/user workspaces/devices and it is updated within the whiteboard 22, e.g., user can move/resize window 60b and that is independent of other devices such as 60a, 60c and all 3 client devices do not overlap each other) and the user whiteboard input received from the second client device identifying position coordinates of a different second area that is at least partially non-overlapping with the first area in the digital whiteboard ([0026] of DeGrazia, receiving user A’s moving of the tile 20 on “email” and sharing the portion of “email” the user whiteboard input from the first client device identifying position coordinates of a first area in the digital whiteboard, and the user whiteboard input from the second client device identifying position coordinates of a different second non-overlapping area in the digital whiteboard; and Figs. 3-4 and [0024]-[0029] of DeGrazia, where user B’s shared document such as “program code” is shared in the shared whiteboard in a first area 60b and user A’s shared document such as “Email” is shared in the shared whiteboard in a second area 60a, on a shared area/whiteboard 22.  Further, [0031] objects 60a-60c of FIG 3 are tiles, where any given tile [0026] identifies data displayed on the screen and selected for sharing by the local user with one or more remote users and [0031] the workspace utilizes a best-fit algorithm which adjusts the scale and position of each tile so that they all fit within the workspace window. The tiles are rendered in stand-alone popup application windows that can be positioned and managed individually; [0032] a remote user also has view of workspace 22, but shared tiles may be arranged differently.  Hence, on the first client’s device, once the item has been shared on the shared digital whiteboard, the first user can see what is being shared and hence that content objects within the first area is delivered from shared whiteboard to the first client device, and same thing for the second client device.  Further, Figs. 1 and 3 and [0026]-[0029] of DeGrazia, the objects, e.g., 60a for user A having location in the digital whiteboard 22 being independent from displayed content, such as the unshared portion of “schematic” 66 that is on user A’s computer, which is external to a display of the whiteboard content 22 during a collaborative sharing session between user A and the other users)
DeGrazia does not specifically disclose “delivering to the first client device, during the digital whiteboarding session, only content objects having locations within the first area of the digital whiteboard for display on a display of the first client device and, at the same time, delivering to the second client device, only content objects having locations within the second area of the digital whiteboard for display on a display of the second client device.”
 	However, Chawla discloses delivering to the first client device, during the digital whiteboarding session, only content objects having locations within the first area of the digital whiteboard for display on a display of the first client device and, at the same time, delivering to the second client device, only content objects having locations within the second area of the digital whiteboard for display on a display of the second client device (as shown in Figs. 7A-8 and [0077]-[0089] of Chawla, where the shared application can have certain areas that is only shared and viewable by a specific viewer device without seeing what other people can see, hence the first and second views can see different areas of the shared application window, for example, the presenter can drag an outlined area 780 and choose to hid that area of 780a from a user where the user can not see that area 780a but other application windows, such as image 710a on their device, and other users might be able to see 780a because the presenter did not choose to hid that area from other users.)
DeGrazia and Chawla are analogous art because both references concern collaboration content sharing platform.  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify DeGrazia’s allowing user to see the portion of the content the user chooses to share with sharing object that is viewable only for that portion of the object as taught by Chawla because doing so to control and protect information the presenter/administrator does not or want to share with a particular viewer by allow the presenter/administrator to hid or unhid portion of the display window.
 	
Referring to claim 22, DeGrazia in view of Chawla disclose the method of claim 1, wherein the first area and the different second area are entirely non-overlapping.  ([0027] of DeGrazia and [0031] objects 60a-60c of FIG 3 are tiles, where any given tile [0026] identifies data displayed on the screen and selected for sharing by the local user with one or more remote users and the user can drag the tile across the screen and the location of the tile may be specified by two vertices of a rectangle, each vertex represented by an (x, y) pair of pixel values relative to the display screen 18.  Further, [0031] of DeGrazia, where the remote users can move or resize their share workspace within the whiteboard 22 based on the user’s input to the share workspace within the whiteboard, e.g., drag and drop re-sizing of any of the window/workspaces, independent of other client/user workspaces/devices and it is updated within the whiteboard 22, e.g., user can move/resize window 60b and that is independent of other devices such as 60a, 60c and all 3 client devices do not overlap each other, further, [0026] of DeGrazia, receiving user A’s moving of the tile 20 on “email” and sharing the portion of “email” the user whiteboard input from the first client device identifying position coordinates of a first area in the digital whiteboard, and the user whiteboard input from the second client device identifying position coordinates of a different second non-overlapping area in the digital whiteboard; and Figs. 3-4 and [0024]-[0029] of DeGrazia, where user B’s shared document such as “program code” is shared in the shared whiteboard in a first area 60b and user A’s shared document such as “Email” is shared in the shared whiteboard in a second area 60a, on a shared area/whiteboard 22, where first area 60b associated with the first user is non-overlapping area with the second area 60a associated with the second user) so that the objects having the locations within the different second area of the digital whiteboard are provided for simultaneous display on the display of the second client device while no objects having the locations within the first area of the digital whiteboard are provided for display on the display of the second client device. (as shown in Figs. 7A-8 and [0077]-[0089] of Chawla, where the shared application can have certain areas that is only shared and viewable by a specific viewer device without seeing what other people can see, hence the first and second views can see different areas of the shared application window, for example, the presenter can drag an outlined area 780 and choose to hid that area of 780a from a user where the user can not see that area 780a but other application windows, such as image 710a on their device, and other users might be able to see 780a because the presenter did not choose to hid that area from other users.)

	Referring to claim 23, DeGrazia in view of Chawla disclose the method of claim 1, wherein the objects having the locations within the second area of the digital whiteboard are (i) provided for simultaneous display on the display of the second client device and (ii) provided without providing, to the second client device, information indicative of other objects outside the second area of the digital whiteboard. ([0027] of DeGrazia and [0031] objects 60a-60c of FIG 3 are tiles, where any given tile [0026] identifies data displayed on the screen and selected for sharing by the local user with one or more remote users and the user can drag the tile across the screen and the location of the tile may be specified by two vertices of a rectangle, each vertex represented by an (x, y) pair of pixel values relative to the display screen 18.  Further, [0031] of DeGrazia, where the remote users can move or resize their share workspace within the whiteboard 22 based on the user’s input to the share workspace within the whiteboard, e.g., drag and drop re-sizing of any of the window/workspaces, independent of other client/user workspaces/devices and it is updated within the whiteboard 22, e.g., user can move/resize window 60b and that is independent of other devices such as 60a, 60c and all 3 client devices do not overlap each other, further, [0026] of DeGrazia, receiving user A’s moving of the tile 20 on “email” and sharing the portion of “email” the user whiteboard input from the first client device identifying position coordinates of a first area in the digital whiteboard, and the user whiteboard input from the second client device identifying position coordinates of a different second non-overlapping area in the digital whiteboard; and Figs. 3-4 and [0024]-[0029] of DeGrazia, where user B’s shared document such as “program code” is shared in the shared whiteboard in a first area 60b and user A’s shared document such as “Email” is shared in the shared whiteboard in a second area 60a, on a shared area/whiteboard 22, where first area 60b associated with the first user is non-overlapping area with the second area 60a associated with the second user.)
	
 	Claims 2, 4, 7-9, 15-16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeGrazia (US 20090217177 A1) in view of Chawla et al (US 20100131868 A1) and in further view of Lundback et al (US 20110050640 A1).
 	 Referring to claims 2 and 7 and 15, DeGrazia in view of Chawla disclose the method of claim 1.  DeGrazia in view of Chawla do not specifically disclose “including enabling simultaneous display of different overlapping areas in the digital whiteboard at other different client devices during the digital whiteboarding session.”
	However, Lundback discloses including enabling simultaneous display of different overlapping areas in the digital whiteboard at other different client devices during the digital whiteboarding session.  ([0177] of Lundback where the overlapping region is automatically shared between different users of the respective overlapping areas)
DeGrazia and Chawla and Lundback are analogous art because both references concern collaboration content sharing platform.  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify DeGrazia’s allowing user to see the portion of the content the user chooses to share with sharing object that is viewable only for that portion of the object as taught by Chawla with the sharing content of the overlapped area of the collaborative space of Lundback because doing so to allow automatic sharing of certain content based on the user’s input and desire to share the content by controlling their own silo/viewport to better assist the user with desired information on a collaborative working environment.  ([0177] of Lundback)

Referring to claims 4 and 9, DeGrazia in view of Chawla disclose the method of claim 3.  DeGrazia in view of Chawla do not specifically disclose wherein the user whiteboard input includes data on a touchscreen gesture performed by the user at the first client device.  
However, Lundback discloses wherein the user whiteboard input includes data on a touchscreen gesture performed by the user at the first client device.  ([0005] of Lundback, share whiteboard include multi-touch display component from the remote user’s device)
DeGrazia and Chawla and Lundback are analogous art because both references concern collaboration content sharing platform.  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify DeGrazia’s allowing user to see the portion of the content the user chooses to share with sharing object that is viewable only for that portion of the object as taught by Chawla with the sharing content of the overlapped area of the collaborative space of Lundback because doing so to allow automatic sharing of certain content based on the user’s input and desire to share the content by controlling their own silo/viewport to better assist the user with desired information on a collaborative working environment.  ([0177] of Lundback)

Referring to claims 8 and 16, DeGrazia in view of Chawla and Lundback disclose the method of claim 7, including: 
 	receiving user whiteboard input from a plurality of client devices with access to the digital whiteboard during the digital whiteboarding session, ([0043] of DeGrazia, where the individual workspace can be updated and the updated contend is shared in the whiteboard) 
 	parsing the user whiteboard input to determine user instructions from the first client device in the plurality of client devices, wherein the user instruction is a digital whiteboard content modification instruction; ([0044] of current specification recites “For example, the request may include a plurality of client viewport modification instructions (e.g., convert viewport from rectangular shape to circular shape, modify the zoom level of the viewport, modify the aspect ratio of the viewport, modify the position of the viewport, etc.).  Here [0031] of DeGrazia, where the remote users can move or resize their share workspace within the whiteboard 22 based on the user’s input to the share workspace within the whiteboard, e.g., drag and drop re-sizing of a window)
 	generating updated digital whiteboard content according to the digital whiteboard content modification instruction, wherein the updated digital whiteboard content has a location in the digital whiteboard; ([0031] of DeGrazia, where the remote users can move or resize their share workspace within the whiteboard 22 based on the user’s input to the share workspace within the whiteboard, e.g., drag and drop re-sizing of a window and it is updated within the whiteboard 22) and 
 	for the digital whiteboard content modification instruction, for a third client device in the plurality of client devices different than the first and second client devices having position coordinates [0027] of DeGrazia and [0031] objects 60a-60c of FIG 3 are tiles, where any given tile [0026] identifies data displayed on the screen and selected for sharing by the local user with one or more remote users and the user can drag the tile across the screen and the location of the tile may be specified by two vertices of a rectangle, each vertex represented by an (x, y) pair of pixel values relative to the display screen 18.  Also as shown in Fig. 6 and [0038] of DeGrazia, area associated with tile 20 of the X and Y coordinate is shown in share whiteboard as display area 76a and it is different size as area 76c depending on each user’s selection at their own location area and the selection of the size of the tile is reflected on the digital whiteboard) for a third area in the digital whiteboard ([0031] objects 60a-60c of FIG 3 are tiles, where any given tile [0026] identifies data displayed on the screen and selected for sharing by the local user with one or more remote users and [0031] the workspace utilizes a best-fit algorithm which adjusts the scale and position of each tile so that they all fit within the workspace window. The tiles are rendered in stand-alone popup application windows that can be positioned and managed individually; [0032] a remote user also has view of workspace 22, but shared tiles may be arranged differently.  Hence, on the first client’s device, once the item has been shared on the shared digital whiteboard, the first user can see what is being shared and hence that content objects within the first area is delivered from shared whiteboard to the first client device, and same thing for the second client device and same thing for the third client device), in which the location of some of the updated digital whiteboard content is within the third area, displaying said some of the updated digital whiteboard content at the third client device. (abstract of Beard, guest monitor is updated automatically once the viewport of the directed to the particular sharing position)
	
Referring to claim 18, DeGrazia in view of Chawla and Lundback disclose the server of claim 16, including delivering the updated digital whiteboard content to the third client device. ([0031] objects 60a-60c of FIG 3 are tiles, where any given tile [0026] identifies data displayed on the screen and selected for sharing by the local user with one or more remote users and [0031] the workspace utilizes a best-fit algorithm which adjusts the scale and position of each tile so that they all fit within the workspace window. The tiles are rendered in stand-alone popup application windows that can be positioned and managed individually; [0032] a remote user also has view of workspace 22, but shared tiles may be arranged differently.  Hence, on the first client’s device, once the item has been shared on the shared digital whiteboard, the first user can see what is being shared and hence that content objects within the first area is delivered from shared whiteboard to the first client device, and same thing for the second client device and same thing for the third client device)

Claims 11-13, 19 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeGrazia (US 20090217177 A1) in view of Chawla et al (US 20100131868 A1) and in view of Beard et al (US 5867156 A).
Referring to claims 11 and 19, DeGrazia discloses a digital collaborative whiteboarding processor-implemented method, comprising: 
 	establishing a session between a shared digital whiteboard comprising a whiteboard database stored on a server, (shared content via server in Fig. 1 and [0021]-[0024] of DeGrazia, where the data associated with the whiteboard is stored and accessed via memory and processors) and a local client device and between the server and a plurality of other client devices, the plurality of other client devices accessing the shared digital whiteboard database and having respective client viewport specifications including position coordinates of areas ([0027] of DeGrazia and [0031] objects 60a-60c of FIG 3 are tiles, where any given tile [0026] identifies data displayed on the screen and selected for sharing by the local user with one or more remote users and the user can drag the tile across the screen and the location of the tile may be specified by two vertices of a rectangle, each vertex represented by an (x, y) pair of pixel values relative to the display screen 18) within the digital whiteboard for display on displays of the respective client devices, ([0036] of the Specification recites “the server may extract client specifications including, but not limited to: display size, resolution, orientation, frame rate, contrast ratio, pixel count, color scheme, aspect ratio, 3D capability, and/or the like.”  With this definition, “viewport specifications” can be the orientation of the client’s workspace.  Here, as shown in Figs. 5-6 and [0037]-[0038] of DeGrazia, the remote user workspace has the specification of the portrait orientation and the different workspaces within whiteboard 22 are not overlapping each other and from different remote client/user workspaces) wherein the digital whiteboard includes whiteboard content comprising a plurality of content objects having locations in the digital whiteboard; (Figs. 1 and 3 and [0026]-[0029] of DeGrazia, storing a digital whiteboard 22 where the whiteboard 22 includes whiteboard content with a plurality of objects 60a-60c having locations of where each of the objects are in the whiteboard 22) and 
	accessing, at the local client device, the whiteboard database, (shared content via server in Fig. 1 and [0021]-[0024] of DeGrazia, where the data associated with the whiteboard is stored and accessed via memory and processors)
 	specifying, by the local client device and to the server, position coordinates in a local client viewport specification that identify a first area within the digital whiteboard for display on a display of the local client device; ([0031] of DeGrazia, where the remote users can move or resize their share workspace within the whiteboard 22 based on the user’s input to the share workspace within the whiteboard, e.g., drag and drop re-sizing of any of the window/workspaces, independent of other client/user workspaces/devices and it is updated within the whiteboard 22, e.g., user can move/resize window 60b and that is independent of other devices such as 60a, 60c and all 3 client devices do not overlap each other.  [0027] of DeGrazia and [0031] objects 60a-60c of FIG 3 are tiles, where any given tile [0026] identifies data displayed on the screen and selected for sharing by the local user with one or more remote users and the user can drag the tile across the screen and the location of the tile may be specified by two vertices of a rectangle, each vertex represented by an (x, y) pair of pixel values relative to the display screen 18.  Also as shown in Fig. 6 and [0038] of DeGrazia, area associated with tile 20 of the X and Y coordinate is shown in share whiteboard as display area 76a and it is different size as area 76c depending on each user’s selection at their own location area and the selection of the size of the tile is reflected on the digital whiteboard) and
	Even though DeGrazia displaying first area and second area of specific users’ sharing portion on the shared whiteboard, ([0031] objects 60a-60c of FIG 3 are tiles, where any given tile [0026] identifies data displayed on the screen and selected for sharing by the local user with one or more remote users and [0031] the workspace utilizes a best-fit algorithm which adjusts the scale and position of each tile so that they all fit within the workspace window. The tiles are rendered in stand-alone popup application windows that can be positioned and managed individually; [0032] a remote user also has view of workspace 22, but shared tiles may be arranged differently.  Hence, on the first client’s device, once the item has been shared on the shared digital whiteboard, the first user can see what is being shared and hence that content objects within the first area is delivered from shared whiteboard to the first client device, and same thing for the second client device), but DeGrazia does not specifically disclose “retrieving only content objects having locations within the first area within the digital whiteboard for display on a display of the local client device, and displaying the retrieved content objects on the local client device.”
 	However, Chawla discloses retrieving only content objects having locations within the first area within the digital whiteboard for display on a display of the local client device, and displaying the retrieved content objects on the local client device (as shown in Figs. 7A-8 and [0077]-[0089] of Chawla, where the shared application can have certain areas that is only shared and viewable by a specific viewer device without seeing what other people can see, hence the first and second views can see different areas of the shared application window, for example, the presenter can drag an outlined area 780 and choose to hid that area of 780a from a user where the user can not see that area 780a but other application windows, such as image 710a on their device, and other users might be able to see 780a because the presenter did not choose to hid that area from other users.)
DeGrazia and Chawla are analogous art because both references concern collaboration content sharing platform.  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify DeGrazia’s allowing user to see the portion of the content the user chooses to share with sharing object that is viewable only for that portion of the object as taught by Chawla because doing so to control and protect information the presenter/administrator does not or want to share with a particular viewer by allow the presenter/administrator to hid or unhid portion of the display window.
  	Even though DeGrazia in view of Chawla disclose portion of the display content being displayed external to the whiteboard (Figs. 1 and 3 and [0026]-[0029] of DeGrazia, the objects, e.g., 60a for user A having location in the digital whiteboard 22 being independent from displayed content, such as the unshared portion of “schematic” 66 that is on user A’s computer, which is external to a display of the whiteboard content 22 during a collaborative sharing session between user A and the other users), but DeGrazia does not specifically disclose “the specified position coordinates independent and at least partially non-overlapping with areas selected by the plurality of other client devices in the session.”
However, Beard discloses the specified position coordinates independent and at least partially non-overlapping with areas selected by the plurality of other client devices in the session (col. 4, lines 10-25 of Beard, “ASHA 37 and ASGA 38 enable host computer 30 and guest computer 32 to share application program 35, thereby enabling data entry from and essentially simultaneous output of data to each of host and guest computers 30 and 32. For example, where application being shared 35 is a word processing program, a user at host computer 30 and guest computer 32 may share and operate on a same document, such as by creating, editing, or deleting text. The output of the application being shared 35 appears essentially simultaneously on each of the monitors 36 and 39 associated with host and guest computers 30 and 32, respectively” hence some portion of the whiteboard content, such as objects, e.g., shared word processing program having location independent from displayed content that is external to the individual user’s computer)
DeGrazia and Chawla and Beard are analogous art because both references concern collaboration content sharing platform.  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify DeGrazia and Chawla’s allowing user to see the portion of the content the user chooses to share with sharing object that is viewable on an external display only for that portion of the object as taught by Beard because doing so to control what the user can or cannot share on the collaborative environment to better protect privileged information by selecting the area to share/not sharing, such that the system “tracks the position of a shared cursor on the guest video monitor and the output display of the viewport of the at least one guest is adjusted as necessary to maintain a desired portion of the output display within the viewport of the at least one guest” (Summary of Beard). 	

 	Referring to claim 12, DeGrazia in view of Chawla and Beard disclose the method of claim 11, wherein the local client viewport specification identifies an area in the digital whiteboard that does not overlap with areas specified by at least one of the other client devices in the session. ([0031] of DeGrazia, where the remote users can move or resize their share workspace within the whiteboard 22 based on the user’s input to the share workspace within the whiteboard, e.g., drag and drop re-sizing of any of the window/workspaces, independent of other client/user workspaces/devices and it is updated within the whiteboard 22, e.g., user can move/resize window 60b and that is independent of other devices such as 60a, 60c and all 3 client devices do not overlap each other)

 	Referring to claim 13, DeGrazia in view of Chawla and Beard disclose the method of claim 11, including displaying the retrieved content on the local client device. ([0031] objects 60a-60c of FIG 3 are tiles, where any given tile [0026] identifies data displayed on the screen and selected for sharing by the local user with one or more remote users and [0031] the workspace utilizes a best-fit algorithm which adjusts the scale and position of each tile so that they all fit within the workspace window. The tiles are rendered in stand-alone popup application windows that can be positioned and managed individually; [0032] a remote user also has view of workspace 22, but shared tiles may be arranged differently.  Hence, on the first client’s device, once the item has been shared on the shared digital whiteboard, the first user can see what is being shared and hence that content objects within the first area is delivered from shared whiteboard to the first client device, and same thing for the second client device)

	Referring to claim 24, DeGrazia in view of Chawla disclose the method of claim 1.  DeGrazia in view of Chawla do not specifically disclose wherein the objects having the locations in the digital whiteboard do not include content that is externally displayed with respect to an application providing a view of one or more of the objects during the digital whiteboarding session. 
However, Beard discloses objects having the locations in the digital whiteboard do not include content that is externally displayed with respect to an application providing a view of one or more of the objects during the digital whiteboarding session (col. 4, lines 10-25 of Beard, “ASHA 37 and ASGA 38 enable host computer 30 and guest computer 32 to share application program 35, thereby enabling data entry from and essentially simultaneous output of data to each of host and guest computers 30 and 32. For example, where application being shared 35 is a word processing program, a user at host computer 30 and guest computer 32 may share and operate on a same document, such as by creating, editing, or deleting text. The output of the application being shared 35 appears essentially simultaneously on each of the monitors 36 and 39 associated with host and guest computers 30 and 32, respectively” hence some portion of the whiteboard content, such as objects, e.g., shared word processing program having location independent from displayed content that is external to the individual user’s computer)
DeGrazia and Chawla and Beard are analogous art because both references concern collaboration content sharing platform.  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify DeGrazia and Chawla’s allowing user to see the portion of the content the user chooses to share with sharing object that is viewable on an external display only for that portion of the object as taught by Beard because doing so to control what the user can or cannot share on the collaborative environment to better protect privileged information by selecting the area to share/not sharing, such that the system “tracks the position of a shared cursor on the guest video monitor and the output display of the viewport of the at least one guest is adjusted as necessary to maintain a desired portion of the output display within the viewport of the at least one guest” (Summary of Beard). 	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meinel et al (US 20100318470 A1):  an apparatus for processing information in connection with the preparation and/or development of objects by spatially distributed planning groups. The information to be processed relates, in particular, to the current state of preparation and/or development.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145